


Exhibit 10.35

 

EMPLOYMENT AGREEMENT

 

dated as of November 3, 2014,

 

between

 

COBALT INTERNATIONAL ENERGY, INC.,

(the Company)

 

and

 

JAMES H. PAINTER,

(Employee)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

DEFINITIONS

 

 

Section 1.01. Definitions

2

 

 

ARTICLE 2

EFFECTIVENESS; TERM OF AGREEMENT;

TERMINATION OF PRIOR AGREEMENT

 

 

Section 2.01. Effectiveness; Term of Agreement

8

Section 2.02. Termination of Prior Agreement; Continuing Effectiveness of
Transfer Restrictions

8

 

 

ARTICLE 3

POSITIONS AND DUTIES

 

 

Section 3.01. Employment; Positions

8

Section 3.02. Duties and Services

9

Section 3.03. Succession Planning

9

Section 3.04. Other Interests

9

 

 

ARTICLE 4

CERTAIN EMPLOYEE REPRESENTATIONS AND AGREEMENTS;

SPECIAL EQUITY GRANTS

 

 

Section 4.01. Transfer Restrictions

9

Section 4.02. Life Insurance

9

Section 4.03. Equity Grant In Connection With Execution of This Agreement

10

Section 4.04. Partial Forfeiture in the Event of Employee’s Breach of Article 11
or Article 12

10

 

 

ARTICLE 5

CONFIDENTIAL INFORMATION, INVENTIONS,

BUSINESS OPPORTUNITIES AND GOODWILL

 

 

Section 5.01. Confidential Information, Inventions, Business Opportunities and
Goodwill

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6

COMPENSATION AND BENEFITS

 

 

Section 6.01. Base Salary

11

Section 6.02. Bonuses

12

Section 6.03. Long-Term Equity Incentive Compensation

12

Section 6.04. Other Benefits

12

Section 6.05. Expenses

12

Section 6.06. Vacation and Sick Leave

13

Section 6.07. Offices

13

Section 6.08. Clawback Provisions

13

 

 

ARTICLE 7

TERMINATION OF EMPLOYMENT; NOTICE

OF TERMINATION OF EMPLOYMENT; NOTICE OF NON-RENEWAL

 

 

Section 7.01. Termination of Employment

13

Section 7.02. Notice of Termination of Employment

13

Section 7.03. Deemed Resignations

14

Section 7.04. Notice of Non-Renewal of This Agreement

15

 

 

ARTICLE 8

SEVERANCE BENEFITS

 

 

Section 8.01. Death, Disability, Termination for Cause or Resignation Without
Good Reason

15

Section 8.02. Involuntary Termination

15

Section 8.03. Death, Disability or Involuntary Termination After Agreement
Termination Date

16

 

 

ARTICLE 9

VESTING OF CERTAIN EQUITY-BASED AWARDS UPON EXPIRATION OF INITIAL TERM OF THIS
AGREEMENT

 

 

Section 9.01. Vesting of Certain Equity-Based Awards

16

 

 

ARTICLE 10

INTEREST ON LATE PAYMENTS

 

 

Section 10.01. Interest on Late Payments

17

 

 

ARTICLE 11

COMPETITION

 

 

Section 11.01. Competition

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 12

NONDISCLOSURE OF CONFIDENTIAL AND PROPRIETARY INFORMATION

 

 

Section 12.01. Nondisclosure of Confidential and Proprietary Information

19

 

 

ARTICLE 13

INVENTIONS

 

 

Section 13.01. Inventions

21

 

 

ARTICLE 14

INJUNCTIVE RELIEF

 

 

Section 14.01. Injunctive Relief

21

 

 

ARTICLE 15

NON-DISPARAGEMENT

 

 

Section 15.01. Non-Disparagement

21

 

 

ARTICLE 16

GENERAL

 

 

Section 16.01. Survivorship

22

Section 16.02. Arbitration

22

Section 16.03. Payment Obligations Absolute

23

Section 16.04. Successors

23

Section 16.05. Severability

23

Section 16.06. Non-alienation

24

Section 16.07. Notices

24

Section 16.08. Controlling Law and Waiver of Jury Trial

24

Section 16.09. Release and Delayed Payment Restriction

24

Section 16.10. Full Settlement

25

Section 16.11. Unfunded Obligation

25

Section 16.12. No Right to Continued Employment

25

Section 16.13. Withholding of Taxes and Other Employee Deductions

25

Section 16.14. Number and Gender

25

Section 16.15. Entire Agreement

26

 

 

EXHIBIT A   Form of Release

 

 

iii

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November 3, 2014
(“Effective Date”), is made by and between COBALT INTERNATIONAL ENERGY, INC., a
Delaware corporation (the “Company”), and James H. Painter, (“Employee”)
(jointly referred to herein as the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Employee are party to an employment agreement dated
October 23, 2009 (the “Prior Agreement”) that is scheduled to expire on
December 21, 2014;

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved the Company’s entering into this Agreement with Employee to pay for
Employee’s services and in exchange for the promises and covenants herein;

 

WHEREAS, this Agreement shall supersede the Prior Agreement except as set forth
in Section 2.02 and 4.01 herein.

 

WHEREAS, during the course of Employee’s employment, Company has provided and
will continue to provide Employee with non-public, confidential, and proprietary
information developed by the Company relating to the Company’s Business,
interests, methods, business plans, finances, and operations;

 

WHEREAS, the Board of Directors of the Company (the “Board”) and its designated
committee(s) intends to encourage Employee’s continued service to the Company,
Employee’s participation in the Company’s succession planning for Employee’s
position, and the development of the Company’s short and long-term Business (as
defined in Section 11.01(a) of this Agreement), interests, goals, and goodwill;

 

WHEREAS, the Company invests considerable resources in building partner, vendor,
supplier, banking, financier, and investor relationships, and developing
strategic plans and goodwill in the energy industry, not only by paying for
Employee’s services and investing in the development of Employee, but also by
investing in research and development, and exploration techniques and
technologies which are non-public, confidential, and proprietary;

 

WHEREAS, the Company and Employee acknowledge that the breadth and scope of the
Company’s operations covers a global territory due to the nature of the oil and
natural gas exploration business, the Company’s operations and Business,
exploration goals and strategies, which Employee has had access to and will
continue to have access to in order to perform Employee’s duties; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company and Employee agree and understand that this Agreement and
the mutual promises and covenants herein are intended to, and do, advance the
interests of the Company, including but not limited to the Company’s goodwill,
growth, strategy, and development, and also the interests of Employee, and are
also reasonable and necessary to protect Company’s Business, confidential and
proprietary information, and goodwill.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration set forth herein, the sufficiency of which is
acknowledged by the Parties, the Company and Employee agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.

 

“Accrued Obligations” shall mean Employee’s base salary through the Date of
Termination of Employment not theretofore paid, any expenses owed to Employee
under the Company’s expense reimbursement policy as in effect from time to time,
any accrued vacation pay owed to Employee pursuant to the Company’s vacation
policy as in effect from time to time, any earned but unpaid annual performance
bonus with respect to a calendar year that has ended on or before the Date of
Termination of Employment (it being understood that a bonus will not be
considered to have been unearned merely because Employee has not remained
employed through the payment date so long as Employee has remained employed
through the end of the calendar year that has ended on or before the Date of
Termination of Employment), any amount accrued and arising from Employee’s
participation in, or benefits accrued under, any employee benefit plans,
programs or arrangements maintained by the Company which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements, and such other or additional benefits as may
be, or become, due to Employee under the applicable terms of applicable plans,
programs, agreements, corporate governance documents and other arrangements of
the Company and its Affiliates and subsidiaries.

 

“Affiliate” shall mean any entity that owns or controls, is owned or controlled
by, or is under common control with, the Company. An entity is deemed to control
another if it owns, directly or indirectly, at least 50% of: (i) the shares
entitled to vote at a general election of directors of such other entity, or
(ii) the voting interest in such other entity if such entity does not have
either shares or directors.

 

2

--------------------------------------------------------------------------------


 

“Agreement Termination Date” shall mean the last day of the Employment Term.

 

“Annual Bonus” shall have the meaning assigned to such term in Section 6.02.

 

“Annualized Base Salary” shall mean an amount equal to the greater of:

 

Employee’s annualized base salary at the rate in effect on the date of his
Involuntary Termination or termination by reason of death or Disability, as
applicable;

 

Employee’s annualized base salary at the rate in effect 90 days prior to the
date of his Involuntary Termination or termination by reason of death or
Disability, as applicable; or

 

Employee’s annualized base salary at the rate in effect immediately prior to a
Change in Control if, on the date upon which such Change in Control occurs or
within two years thereafter, Employee’s employment shall be subject to an
Involuntary Termination or be terminated by reason of death or Disability.

 

Annualized Base Salary shall not include any bonuses, incentive compensation, or
equity-based compensation.

 

“Base Salary” shall have the meaning assigned to such term in Section 6.01.

 

“Board” shall have the meaning assigned to such term in the Recitals.

 

“Cause” shall mean:

 

(i)            The willful failure of Employee to substantially perform
Employee’s duties as an employee of the Company (other than any such failure
resulting from Employee’s physical or mental incapacity),

 

(ii)           Employee’s having engaged in willful misconduct, gross negligence
or a breach of fiduciary duty that results in material and demonstrable harm to
the Company or any of its Affiliates,

 

(iii)          Employee’s willful and material breach of this Agreement (as
amended from time to time) that results in material and demonstrable harm to the
Company or any of its Affiliates,

 

(iv)          Employee’s having been convicted of, or having entered a plea
bargain or settlement admitting guilt or the imposition of unadjudicated
probation for, any felony under the laws of the United States, any state or the
District of Columbia, where such felony involves

 

3

--------------------------------------------------------------------------------


 

moral turpitude or where, as a result of such felony, the continued employment
of Employee would have, or would reasonably be expected to have, a material
adverse impact on the Company’s or any of its Affiliates’ reputations,

 

(v)           Employee’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud including, for example, any such
order consented to by Employee in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied,

 

(vi)          Employee’s unlawful use (including being under the influence of)
or possession of illegal drugs on the Company’s or any of its Affiliate’s
premises or while performing Employee’s duties and responsibilities as an
employee of the Company, or

 

(vii)         Employee’s commission of an act of fraud, embezzlement, or
misappropriation, in each case, against the Company or any of its Affiliates.

 

The provisions in this Agreement for termination (for Cause or otherwise) are
set forth in more detail in Section 7.02, including provisions regarding notice
and opportunity to cure.

 

For purposes of this definition, no act, or failure to act, on the part of
Employee shall be considered “willful” unless it is done, or omitted to be done,
by Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer of the Company (other than
Employee if he is serving in such capacity) or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Employee in good faith and in the best interests of the Company.

 

(a)           “Change in Control” means the occurrence of any one or more of the
following events:

 

(i)            any “person” (as defined in Section 13(d) of the Securities
Exchange Act of 1934 (the “Act”)), other than an employee benefit plan or trust
maintained by the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s
outstanding securities entitled to vote generally in the election of directors;

 

4

--------------------------------------------------------------------------------


 

(ii)           at any time during a period of 12 consecutive months, individuals
who at the beginning of such period constituted the Board and any new member of
the Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
so approved, cease for any reason to constitute a majority of members of the
Board; or

 

(iii)          the consummation of (A) a merger or consolidation of the Company
or any of its subsidiaries with any other corporation or entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation, or (B) any sale, lease, exchange
or other transfer to any Person (other than an affiliate (as defined in the
Company Long Term Incentive Plan)) of assets of the Company and/or any of its
subsidiaries, in one transaction or a series of related transactions, having an
aggregate fair market value of more than 50% of the fair market value of the
Company and its subsidiaries (the “Company Value”) immediately prior to such
transaction(s), but only to the extent that, in connection with such
transaction(s) or within a reasonable period thereafter, the Company’s
stockholders receive distributions of cash and/or assets having a fair market
value that is greater than 50% of the Company Value immediately prior to such
transaction(s).

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to Employee if Employee is part of a “group”
within the meaning of Section 13(d)(3) of the Act that consummates the Change in
Control transaction.  In addition, for purposes of the definition of Change in
Control, a person engaged in business as an underwriter of securities shall not
be deemed to be the beneficial owner of, or to beneficially own, any securities
acquired through such person’s participation in good faith in a firm commitment
underwriting until the expiration of 40 days after the date of such acquisition.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Date of Termination of Employment” shall mean (i) if Employee’s employment with
the Company is terminated by his death, the date of Employee’s death, or (ii) if
Employee’s employment with the Company is terminated for any reason whatsoever
other than Employee’s death, the earlier of the date indicated in the Notice of
Termination of Employment or the date specified by the Company pursuant to
Section 7.02.

 

5

--------------------------------------------------------------------------------


 

“Disability” shall mean, at any time the Company or any Affiliate sponsors a
long-term disability plan that covers Employee and other employees of the
Company, “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits; provided,
however, if the long-term disability plan contains multiple definitions of
disability, then “Disability” shall refer to that definition of disability
which, if Employee qualified for such disability benefits, would provide
coverage for the longest period of time.  The determination of whether Employee
has a Disability shall be made by the person or persons required to make final
disability determinations under the long-term disability plan.  At any time the
Company or any Affiliate does not sponsor such a long-term disability plan,
Disability shall mean Employee’s inability to perform, with or without
reasonable accommodation, the essential functions of his position with the
Company for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness, as determined by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative, such agreement as to acceptability not to be unreasonably
withheld or delayed.  Any refusal by Employee to submit to a medical examination
for the purpose of determining Disability shall be deemed to constitute
conclusive evidence of Employee’s Disability.

 

“Effective Date” shall have the meaning assigned to such term in the preamble of
this Agreement.

 

“Employment Term” shall have the meaning assigned to such term in Section 2.01.

 

“Good Reason” shall mean the occurrence of any of the following events: (i) a
material diminution in Employee’s base salary or (ii) relocation of the
geographic location of Employee’s principal place of employment by more than 75
miles from Houston, Texas.

 

Notwithstanding the preceding provisions of this definition or any other
provision in this Agreement to the contrary, any assertion by Employee of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions precedent are satisfied: (A) the condition described in
clauses (i) or (ii) of this definition giving rise to Employee’s termination of
employment must have arisen without Employee’s consent; (B) Employee must
provide written notice to the Company of such condition in accordance with
Section 16.07 within 45 days of the initial existence of the condition; (C) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Company; and (D) the date of Employee’s
termination of employment for Good Reason must occur within 90 days after the
initial existence of the condition specified in such notice.

 

“Inventions” shall have the meaning assigned to such term in Article 13.

 

6

--------------------------------------------------------------------------------

 

“Involuntary Termination” shall mean any termination of Employee’s employment
with the Company (i) by the Company without Cause or (ii) by Employee for Good
Reason.  “Involuntary Termination” shall not include a termination of Employee’s
employment with the Company for any other reason whatsoever, including, without
limitation: (A) by the Company for Cause, (B) by Employee without Good Reason,
or (C) as a result of Employee’s death or Disability.

 

“Long Term Incentive Plan” shall mean the Cobalt International Energy, Inc. Long
Term Incentive Plan as in effect from time to time or any successor plan
thereto.

 

“Non-Compete Period” shall have the meaning assigned to such term in
Section 11.01(a).

 

“Notice of Non-Renewal” shall have the meaning assigned to such term in
Section 7.04.

 

“Notice of Termination of Employment” shall have the meaning assigned to such
term in Section 7.02.

 

“Prior Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

 

“Pro Rata Bonus” shall mean an amount equal to the product of (i) the actual
annual bonus Employee would have been entitled to receive, based on the
Company’s actual performance through the end of the calendar year in which
Employee’s termination of employment with the Company occurred, determined as if
he had continued his employment with the Company through the end of such
calendar year and (ii) a fraction, the numerator of which is the number of days
during the calendar year through the date of Employee’s termination of
employment with the Company and the denominator of which is 365.

 

“Pro Rata Bonus Payment Date” shall mean, with respect to a Pro Rata Bonus for a
particular calendar year, the date on which annual bonuses for such calendar
year are generally paid to employees of the Company who have not terminated
employment with the Company, but in no event earlier than January 1 of the year
following such calendar year nor later than December 31 of the year following
such calendar year.

 

“Renewal Date” shall have the meaning assigned to such term in Section 2.01.

 

“Separation from Service” means, with respect to Employee, the (i) cessation of
all services performed by Employee for the Company or (ii) permanent decrease in
the level of services performed by Employee for the Company (whether as an
employee or as an independent contractor) to no more

 

7

--------------------------------------------------------------------------------


 

than 20 percent of the average level of services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Company, if Employee has been
providing services to the Company for less than 36 months).

 

“Severance Amount” shall mean (i) if Employee incurs an Involuntary Termination
prior to a Change in Control or on or after the second anniversary of the Change
in Control (to the extent applicable), 100% of Annualized Base Salary and
(ii) if Employee incurs an Involuntary Termination on the date of the Change in
Control or prior to the second anniversary of the Change in Control, 100% of
Annualized Base Salary.

 

“Transfer” shall have the meaning assigned to such term in Section 9.01.

 

ARTICLE 2
EFFECTIVENESS; TERM OF AGREEMENT;
TERMINATION OF PRIOR AGREEMENT

 

Section 2.01.  Effectiveness; Term of Agreement.  This Agreement is effective as
of the Effective Date, referenced in the preamble of this Agreement, and shall
continue until December 31, 2016, unless terminated earlier pursuant to
Article 7 of this Agreement; provided that, on December 31, 2016 and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), this Agreement shall automatically extend, upon the same terms
and conditions, for successive periods of one year, unless either party provides
written notice of its intention not to extend the term of the Agreement at least
30 days prior to the applicable Renewal Date.  The period during which Employee
is employed by the Company is referred to as the “Employment Term”. The
covenants contained in Articles 11, 12, 13, 14, and 15 shall remain enforceable
past the Employment Term, as specifically set forth in those Articles.

 

Section 2.02.  Termination of Prior Agreement; Continuing Effectiveness of
Transfer Restrictions.  The Prior Agreement shall be of no further force or
effect upon the Effective Date of this Agreement, except for the transfer
restrictions set forth in Annex II of the Prior Agreement, which shall remain in
full force and effect pursuant to the terms thereof and are incorporated herein
by reference.  By entering into this Agreement, Employee hereby agrees to
continue to be bound by the transfer restrictions set forth in Annex II of the
Prior Agreement.

 

ARTICLE 3
POSITIONS AND DUTIES

 

Section 3.01.  Employment; Positions.  Employee shall be employed as Executive
Vice President, Execution and Appraisal of the Company.  The

 

8

--------------------------------------------------------------------------------


 

Company may subsequently assign Employee to a different position with the
Company or any Affiliate of the Company or modify Employee’s duties,
responsibilities and reporting relationship; provided that any assignment of a
new position or modification of Employee’s duties, responsibilities or reporting
relationship shall be subject to Employee’s consent, which consent may not be
unreasonably withheld so long as the new position reasonably relates to
Employee’s experience and existing position.  Moreover, the Company may assign
this Agreement and Employee’s employment to any Affiliate of the Company.

 

Section 3.02.  Duties and Services.  Employee agrees to serve in the
position(s) assigned pursuant to Section 3.02 and to perform diligently and to
the best of Employee’s abilities the duties and services pertaining to such
position(s), as well as such additional duties and services that the Company may
reasonably direct Employee.  Employee’s employment shall also be subject to the
policies maintained and established by the Company that are of general
applicability to the Company’s employees.

 

Section 3.03.  Succession Planning.  Employee agrees that Employee’s duties and
services to the Company include participating in good faith in the Company’s
succession planning for Employee’s position, as directed by the Company’s Chief
Executive Officer.  Employee’s succession planning responsibilities may include,
but are not limited to, Employee’s collaboration with the Company in
identifying, evaluating and developing a successor for Employee’s position, as
well as facilitating a smooth transition to such successor.

 

Section 3.04.  Other Interests.  Employee agrees, during the period of
Employee’s employment by the Company, to devote substantially all of Employee’s
business time, energy and best efforts to the business and affairs of the
Company and its Affiliates.  Notwithstanding the foregoing, the parties
acknowledge and agree that Employee may (a) engage in and manage Employee’s
passive personal investments, (b) engage in charitable and civic activities and
(c) serve on corporate boards and committees of for-profit companies, so long as
such activities do not conflict with the Business and affairs of the Company and
its Affiliates or interfere with Employee’s performance of Employee’s duties.

 

ARTICLE 4
CERTAIN EMPLOYEE REPRESENTATIONS AND AGREEMENTS;
SPECIAL EQUITY GRANTS

 

Section 4.01.  Transfer Restrictions.  Employee agrees that Employee shall
remain bound by the transfer restrictions set forth in Annex II to the Prior
Agreement, which are incorporated herein by reference.

 

Section 4.02.  Life Insurance.  This Agreement constitutes written notice to
Employee that (a) the Company or an Affiliate may insure Employee’s life,
(b) the

 

9

--------------------------------------------------------------------------------


 

Company or an Affiliate shall have the right to determine the amount of
insurance and the type of policies, and (c) the Company or an Affiliate will be
the beneficiaries of any proceeds payable under such policies upon the death of
Employee.  Employee hereby irrevocably consents to being insured under the
policies described in the preceding sentence and to the coverage under such
policies continuing after the termination of this Agreement and/or Employee’s
termination of employment with the Company and its Affiliates.  Employee agrees
and acknowledges that Employee shall not have the right to designate the
beneficiary or beneficiaries of the death benefit payable pursuant to such
policies, and neither Employee nor any other person claiming through Employee
shall have any interest in such policies.  Employee shall (i) furnish any and
all information reasonably requested by the Company, any Affiliate or the
insurer to facilitate the issuance of the life insurance policy or policies
described in this paragraph or any adjustment to any such policy, and (ii) take
such physical examinations as the Company, any Affiliate or the insurer deems
necessary.  Employee shall incur no financial obligation by executing any
required document pursuant to this Section 4.02, and shall have no interest in
any such policy.

 

Section 4.03.  Equity. Grant In Connection With Execution of This Agreement.  In
consideration for the promises and covenants contained in this Agreement,
including those promises and covenants contained in Articles 11 and 12, Employee
shall receive on January 15, 2015 and on January 15, 2016, an equity award
granted pursuant to the terms of the Company’s Long Term Incentive Plan. Each
award shall have a target value of $2,000,000 and shall be awarded 50% in the
form of stock options to purchase shares of the Company’s common stock and 50%
in the form of restricted shares of the Company’s common stock.  Vesting of the
stock option awards and vesting of the restricted stock awards shall require
satisfaction of both a service condition and a performance condition.  The
service condition under each award shall be satisfied on December 31, 2016,
subject to Employee’s continued employment through such date, and the
performance condition shall be satisfied subject to the attainment of a $23.06
closing share price of the Company’s common stock for a period of at least 20
out of 30 continuous days on which the shares are quoted or traded at any time
during the ten-year term of each award.  These awards shall be governed by the
terms and conditions of the Long Term Incentive Plan and the terms and
conditions set forth in the applicable award agreement.  Employee agrees that
Employee is not otherwise entitled to these awards, and that these awards
provide Employee an interest in the Company that Employee would not otherwise
have.  Employee also agrees that these awards are good and valuable
consideration, which are intended to, and do, protect the Company’s interests,
including, but not limited to, non-public, confidential, and proprietary
information, trade secrets, the Company’s Business, and goodwill.  Employee also
agrees that such consideration is reasonably related to the interests described
above, which are worthy of protection.  The Company agrees that these awards
shall have no effect on the compensation and benefits set forth in Article 6.

 

10

--------------------------------------------------------------------------------


 

Section 4.04. Partial Forfeiture in the Event of Employee’s Breach of Article 11
or Article 12. In the event of a material breach by Employee of the covenants
and promises regarding Noncompetition or Nonsolicitation contained in Article 11
or the covenants and promises regarding Nondisclosure of Confidential and
Proprietary Information contained in Article 12, Employee shall forfeit to the
Company all but 1,000 restricted shares of the Company’s common stock and all
outstanding stock options granted on January 15, 2015 and on January 15, 2016 in
accordance with the terms of 4.03.   In the event the Employee has already sold
the restricted shares or stock at the time of said breach, Employee shall tender
to the Company an amount equivalent to the sales price of all but 1,000
restricted shares of the Company’s common stock granted in Section 4.03. 
Employee also agrees that the shares that are not subject to forfeiture, as set
forth herein, are sufficient consideration that is reasonably related to protect
the Company’s interests described in Articles 11 and 12, and that those
interests, including but not limited to the confidential information and
goodwill, are worthy of protection. Nothing in this Section is intended to, nor
does it, in any way limit any and all other remedies available to the Company at
law or in equity.

 

ARTICLE 5
CONFIDENTIAL INFORMATION, INVENTIONS,
BUSINESS OPPORTUNITIES AND GOODWILL

 

Section 5.01.  Confidential Information, Inventions, Business Opportunities and
Goodwill.  The Company has and shall continue to: (a) disclose to Employee, and
place Employee in a position to have access to or develop, non-public,
confidential, or proprietary information and Inventions of the Company (or those
of the Company’s Affiliates); (b) entrust Employee with business opportunities
of the Company (or those of the Company’s Affiliates; and (c) place Employee in
a position to develop business goodwill on behalf of the Company (or of the
Company’s Affiliates). The Parties acknowledge and agree that the confidential
or proprietary information that has been or will be received by Employee is
essential to the performance of Employee’s duties. The Parties further
acknowledge and agree that the Company has expended many resources, including
time and money, in developing its confidential and proprietary information, and
that the consideration and promises made herein, including those in Article 11,
12, and 13 are reasonably related to the protection of the Company’s
confidential and proprietary information and other interests, including
goodwill.

 

ARTICLE 6
COMPENSATION AND BENEFITS

 

Section 6.01.  Base Salary.  During the term of this Agreement, Employee shall
receive a minimum, annualized base salary of an amount not less than the

 

11

--------------------------------------------------------------------------------


 

amount Employee was receiving as of the Agreement’s Effective Date (the “Base
Salary”).  Employee’s Base Salary shall be reviewed periodically by the Board
(or a committee thereof) and, in the sole discretion of the Board (or a
committee thereof), the Base Salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof). 
Employee’s Base Salary shall be paid in equal installments in accordance with
the Company’s standard policy regarding payment of compensation to employees,
but no less frequently than monthly.

 

Section 6.02.  Bonuses.  Employee shall be eligible to receive an annual,
calendar-year bonus (payable in a single lump sum) based on criteria determined
at the discretion of the Board (or a committee thereof) (the “Annual Bonus”), it
being understood that (a) the target bonus at planned or targeted levels of
performance shall equal to a percentage of Employee’s Base Salary that is not
less than the target percentage Employee was receiving as of the Agreement’s
Effective Date  and (b) the actual amount of each Annual Bonus shall be
determined at the discretion of the Board (or a committee thereof).  The Company
shall use commercially reasonable efforts to pay each Annual Bonus with respect
to a calendar year on or before March 15 of the following calendar year (and in
no event shall an Annual Bonus be paid after December 31 of the following
calendar year).

 

Section 6.03.  Long-Term Equity Incentive Compensation.  On an annual basis,
Employee shall be eligible to receive long term equity incentive awards under
the Long Term Incentive Plan or any successor plan thereto.

 

Section 6.04.  Other Benefits.  During Employee’s employment hereunder, Employee
shall be permitted to participate in all benefit plans and programs of the
Company, including improvements or modifications of the same, which are now, or
may hereafter be, available to other senior Employees of the Company.  The
Company shall not, however, by reason of this Section 6.04, be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such benefit plan or program, so long as such changes are similarly applicable
to other senior employees generally.

 

Section 6.05.  Expenses.  The Company shall reimburse Employee for all
reasonable business expenses incurred by Employee in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company;
provided, in each case, that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Employee’s taxable year following the taxable year in which the expense is
incurred by Employee); provided, however, that, upon Employee’s termination of
employment with the

 

12

--------------------------------------------------------------------------------


 

Company, in no event shall any additional reimbursement be made prior to the
date that is six months after Employee’s termination of employment with the
Company to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code.

 

 

Section 6.06.  Vacation and Sick Leave.  During Employee’s employment hereunder,
Employee shall be entitled to vacation and other paid time off in accordance
with the Company’s standard vacation and paid time off policy, as in effect from
time to time.

 

Section 6.07.  Offices.  Subject to Articles 3 and 6, Employee agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of the Company or any Affiliate and as a member of any committees of the board
of directors of any such entities, and in one or more Employee positions of any
Affiliate.

 

Section 6.08.  Clawback Provisions.  Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Employee pursuant to this Agreement or any other agreement
or arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).  To the extent the clawback results in a
deduction from wages or a final paycheck, Employee expressly authorizes the
Company to make such deductions (pursuant to the Texas Payday Act).

 

ARTICLE 7
TERMINATION OF EMPLOYMENT; NOTICE
OF TERMINATION OF EMPLOYMENT; NOTICE OF NON-RENEWAL

 

Section 7.01.  Termination of Employment.  Employee’s employment with the
Company may be terminated by the Company or Employee under the following
circumstances: (a) Employee’s death; (b) Employee’s Disability; (c) termination
by the Company for Cause; (d) termination by the Company without Cause;
(e) resignation by Employee for Good Reason; or (f) resignation by Employee
without Good Reason.  For all purposes of this Agreement, Employee shall be
considered to have terminated employment with the Company when Employee incurs a
Separation from Service.

 

Section 7.02.  Notice of Termination of Employment.  Any termination of
Employee’s employment by the Company or by Employee (other than termination by
reason of Employee’s death) shall be communicated in writing  to the other party
indicating the specific termination provision in the first sentence of Section 

 

13

--------------------------------------------------------------------------------


 

7.021 relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of Employee’s
employment under the provision so indicated, and specifying a Date of
Termination of Employment which, if submitted by Employee, shall be at least 30
days following the date of such notice (a “Notice of Termination of
Employment”); provided, however, that in the case of any Notice of Termination
of Employment submitted by Employee, the Company may, in its sole discretion,
advance the Date of Termination of Employment to any date following the
Company’s receipt of the Notice of Termination of Employment (and, if the Date
of Termination of Employment is so advanced, it shall not change the basis for
Employee’s termination nor be construed or interpreted as a termination of
Employee’s employment by the Company for any reason whatsoever).  A Notice of
Termination of Employment submitted by the Company may provide for a Date of
Termination of Employment on the date Employee receives the Notice of
Termination of Employment, or any date thereafter elected by the Company in its
sole discretion.  If the Company is terminating Employee’s employment for Cause,
the Company shall provide employee with a Notice of Termination of Employment
and allow Employee 30 days following the date of such Notice of Termination to
fully remedy, cure, or rectify, if possible, the situation giving rise to the
Company’s allegations of Cause. The cessation of employment of Employee shall
not be deemed to be for Cause unless and until there shall have been delivered
to Employee a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board (excluding Employee, if Employee
is a member of the Board) at a meeting of the Board at which at least a quorum
is present (after reasonable notice is provided to Employee and Employee is
given an opportunity, together with counsel for Employee, to be heard before the
Board) finding that, in the good faith opinion of the Board, Employee is guilty
of the conduct described in this definition, and specifying the particulars
thereof in detail. The failure by Employee or the Company to set forth in the
Notice of Termination of Employment any fact or circumstance which contributes
to a showing of Cause or Good Reason shall not waive any right of Employee or
the Company hereunder or preclude Employee or the Company from asserting such
fact or circumstance in enforcing Employee’s or the Company’s rights hereunder.

 

Section 7.03.  Deemed Resignations.  Unless otherwise agreed to in writing by
the Company and Employee prior to the termination of Employee’s employment, any
termination of Employee’s employment shall constitute an automatic resignation
of Employee:  (i) as an officer of the Company and each Affiliate; (ii) as a
member of the Board (if applicable); (iii) from the board of directors or
similar governing body of any Affiliate; and (iv) from the board of directors or
similar governing body of any corporation, limited liability entity or other
entity in which the Company or any Affiliate holds an equity interest and with
respect to which board or similar governing body Employee serves as the
Company’s or such Affiliate’s designee or other representative.

 

14

--------------------------------------------------------------------------------


 

Section 7.04.  Notice of Non-Renewal of This Agreement.  In accordance with
Section 2.01 of this Agreement, an election by the Company or by Employee not to
extend the Employment Term under this Agreement shall be communicated in writing
to the other party hereto (a “Notice of Non-Renewal”).  A Notice of Non-Renewal
communicated by the Company or by Employee shall not constitute a Notice of
Termination of Employment.

 

ARTICLE 8
SEVERANCE BENEFITS

 

Section 8.01.  Death, Disability, Termination for Cause or Resignation Without
Good Reason.  If Employee’s employment with the Company is terminated by the
Company for Cause or by Employee without Good Reason, or if such employment
terminates by reason of Employee’s death or Disability, then, upon such
termination, Employee (or Employee’s estate) shall be entitled to receive the
Accrued Obligations (other than in the case of a termination by the Company for
Cause, any bonus or incentive compensation that under the applicable plan
requires Employee to be employed on the date of payment).  If Employee’s
employment with the Company terminates by reason of death or Disability, then
the Company shall also pay to Employee (or Employee’s estate or legal
representatives, as applicable) on the Pro Rata Bonus Payment Date an amount in
cash equal to the Pro Rata Bonus.

 

Section 8.02.  Involuntary Termination.  If Employee’s employment with the
Company is subject to an Involuntary Termination, Employee shall be entitled to
receive the Accrued Obligations and, subject to the provisions of Section 16.09,
the Company will, as additional compensation for services rendered to the
Company (including its Affiliates), pay to Employee the following amounts and
take the following actions after the last day of Employee’s employment with the
Company:

 

(a)   if the Involuntary Termination occurs prior to a Change in Control or on
or after the second anniversary of the Change in Control, pay to Employee in
equal monthly installments an amount in cash equal to the Severance Amount, the
first installment to be paid on the date that is 60 days after the date of
Employee’s termination of employment with the Company and subsequent
installments to be paid on the first day of each of the next 11 calendar months
thereafter or such lesser number of installments such that no installment is
paid after March 1st of the year following the year in which Employee’s
employment was terminated, with each installment equal to the Severance Amount
divided by the total number of such installments to be paid;

 

(b)   if the Involuntary Termination occurs on the date of a Change in Control
or before the second anniversary of the Change in Control, pay to Employee on
the date that is 60 days after the date of Employee’s termination of

 

15

--------------------------------------------------------------------------------


 

employment with the Company a lump sum cash payment in an amount equal to the
Severance Amount;

 

(c)   pay to Employee on the Pro Rata Bonus Payment Date an amount in cash equal
to the Pro Rata Bonus; provided, however, that this paragraph shall apply with
respect to such Pro Rata Bonus only to the extent the applicable performance
criteria have been satisfied as certified by a committee of the Board as
required under Section 162(m) of the Code; and

 

(d)   an additional lump sum cash payment in the amount of $25,000 to be paid on
the same day as the first installment is paid pursuant to Section 8.02(a) (or,
if applicable, on the same day as the lump sum cash payment is paid pursuant to
Section 8.02(b)).

 

Section 8.03.  Death, Disability or Involuntary Termination After Agreement
Termination Date.  If, after the Agreement Termination Date but prior to the
payment date of the Annual Bonus for the calendar year in which the Agreement
Termination Date occurs, Employee’s employment with the Company terminates by
reason of the Employee’s death or by reason of what would have otherwise
qualified as Disability or an Involuntary Termination under this Agreement if
this Agreement was still in effect at the time of such termination of
employment, the Company shall pay to Employee (or Employee’s estate or legal
representatives, as applicable), subject to the provisions of Section 16.09, on
the Pro Rata Bonus Payment Date an amount in cash equal to the Pro Rata Bonus.

 

ARTICLE 9
VESTING OF CERTAIN EQUITY-BASED AWARDS UPON EXPIRATION OF INITIAL

TERM OF THIS AGREEMENT

 

Section 9.01.  Vesting of Certain Equity-Based Awards.  Notwithstanding the
terms of the Company’s Long Term Incentive Plan or any applicable award
agreement thereunder, subject to Employee’s continuing employment hereunder
until December 31, 2016, on such date, all of Employee’s time-vesting awards of
restricted stock, restricted stock units, if applicable, and stock options under
the Company’s Long Term Incentive Plan that remain outstanding as of
December 31, 2016 shall fully vest; provided that the vested shares underlying
such awards may not be Transferred (as defined below) until the regular
scheduled vesting date(s) set forth in the award agreement(s) applicable to such
award(s) and further, such vested shares shall be subject to the forfeiture
provision contain in Section 4.04 if Employee materially breaches the covenants
set forth in Article 11 or Article 12.  “Transfer” means (a) offer, sell, pledge
or hypothecate any legal or beneficial interest, including the grant of an
option or other right, or otherwise transfer or enter into an agreement to do so
or (b) enter into any hedge, swap or any other agreement that transfers, in
whole or in part, any of the economic consequences of ownership (whether such

 

16

--------------------------------------------------------------------------------

 

transaction is settled by delivery of cash, shares or otherwise); provided that
Employee may sell a sufficient number of vested shares in order to satisfy the
income tax obligations that Employee will incur in connection with the vesting
of such awards on December 31, 2016.

 

ARTICLE 10
INTEREST ON LATE PAYMENTS

 

Section 10.01.  Interest on Late Payments.  If any payment provided for in
Section 8.02(a), (b) or (c) or Section 8.03 is not made when due, then the
Company shall pay to Employee interest on the amount payable from the date that
such payment should have been made under such section until such payment is
made, which interest shall be calculated at 5% plus the prime rate of interest
announced by JPMorgan Chase Bank, or any successor thereto, at its principal
office in New York, and shall change when and as any such change in such prime
rate shall be announced by such bank, or any successor thereto.

 

ARTICLE 11
COMPETITION

 

Section 11.01.  Competition.  Employee and the Company agree to the restrictive
covenants of this Article 11:  (i) in consideration for the confidential
information provided by the Company to Employee pursuant to Article 5 or
otherwise during the course of his employment; (ii) as part of the consideration
for the compensation and benefits to be paid to Employee by the Company;
(iii) in consideration for the vesting of equity-based awards provided pursuant
to Section 9.01; (iv) to reasonably protect the trade secrets and confidential
and proprietary information of the Company disclosed or entrusted to Employee by
the Company and the goodwill of the Company, or its Affiliates and subsidiaries,
developed through the efforts of Employee and/or the business opportunities
disclosed or entrusted to Employee by the Company; and (v) as an additional
incentive for the Company to enter into this Agreement.

 

(a)         As used in this Article 11, (i) the term “Company” shall include the
Company and its Affiliates and subsidiaries, and (ii) the term “Business” shall
mean the exploration for, and the development and production of, oil and natural
gas and the acquisition of leases and other real property in connection
therewith, as such business may be expanded or altered by the Company during the
period of Employee’s employment by the Company; provided, that any business or
endeavor shall cease to be the “Business” if the Company is not or ceases to be
engaged in such business or endeavor.

 

(b)         Employee shall not at any time while employed by the Company and for
a 1-year period following the Date of Termination of Employment (the

 

17

--------------------------------------------------------------------------------


 

“Non-Compete Period”) directly or indirectly provide any service (whether as
director, officer, employee, agent, representative, consultant or otherwise) in
any geologic basin in which the Company has material Business interests that
involve the use of similar geologic concepts employed by the Company in such
geologic basin at the time in question.

 

(c)          During the Non-Compete Period, Employee shall not, directly or
indirectly, recruit or otherwise solicit or induce any employee of the Company,
(i) to terminate or forego his or her actual or prospective employment with the
Company, or (ii) to establish any relationship with Employee or any of
Employee’s affiliates, employers, or prospective employers, for any business
purpose competitive with the Business of the Company; or (iii) provide the
name(s) and/or contact information of any current employee of the Company to
Employee’s potential or subsequent employer(s), provided, however, that a
general solicitation of the public for employment shall not constitute a
solicitation hereunder so long as such general solicitation is not designed to
target any employee of the Company.

 

(d)         During the Non-Compete Period, Employee shall not directly or
indirectly: (i) interfere with, disrupt, or attempt to disrupt the relationship,
contractual or otherwise, between the Company and any current, potential, or
prospective customer, vendor, supplier, subcontractor, lessor, lessee, employee,
independent contractor, consultant, joint venturer, banker, financier, or
investor of the Company, or in any way encourage them to terminate, resign, or
otherwise alter their relationship with the Company; or (ii) solicit, call on,
suggest, induce, entice away, interfere with, attempt to divert, accept business
from or market services or products to, encourage, facilitate, or otherwise
benefit from any person, current, potential, or prospective customer, vendor,
supplier, subcontractor, lessor, lessee, employee, independent contractor,
consultant, joint venturer, banker, financier, or investor of the Company.

 

(e)          Employee and the Company agree that the foregoing covenants are
reasonable under the circumstances, necessary to protect the Company’s Business
and interests, goodwill, confidential information, and other business assets the
covenants are intended to protect, and that any breach of such restrictions
would cause irreparable injury to the Company.  Employee understands that the
foregoing restrictions may limit Employee’s ability to engage in certain
businesses anywhere in the United States and outside the United States during
the Non-Compete Period but acknowledges that Employee will receive sufficiently
high remuneration and other benefits from the Company to justify such
restrictions.  Further, Employee acknowledges that Employee’s skills are such
that he can be gainfully employed in non-competitive employment, and that the
agreement not to compete will not prevent Employee from earning a living. 
Nevertheless, in the event the terms of this Article 11 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its

 

18

--------------------------------------------------------------------------------


 

being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

(f)           Employee hereby represents to the Company that he has read and
understands, and agrees to be bound by, the terms of this Article 11.  Employee
acknowledges that the geographic scope and duration of the covenants contained
in this Article 11 are the result of arm’s-length bargaining and are fair and
reasonable in light of (i) the nature and wide geographic scope of the Company’s
operations of, and in, the Business, (ii) Employee’s level of control over and
contact with the Company’s operations of, and in, the Business in all locales in
which it is conducted, (iii) the geographic breadth in which the Company
conducts the Business and (iv) the amount of consideration (including
confidential information and trade secrets) that Employee is receiving from the
Company.

 

(g)          In consideration of the Company’s promises herein, during the
Non-Compete Period, Employee promises to disclose to the Company any employment,
consulting, or other service relationship that Employee enters into after the
termination of Employee’s employment with the Company for any reason.  Such
disclosure shall be made within seven business days after Employee enters into
such employment, consulting or other service relationship.  Employee expressly
consents to and authorizes the Company to disclose both the existence and terms
of this Agreement to any future employer or recipient of Employee’s services and
to take any steps the Company deems necessary to enforce this Agreement.

 

ARTICLE 12
NONDISCLOSURE OF CONFIDENTIAL AND PROPRIETARY INFORMATION

 

Section 12.01.  Nondisclosure of Confidential and Proprietary Information. 
(a) Except in connection with the faithful performance of Employee’s duties for
the Company or pursuant to Section 12.01(c) or (e), Employee shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, (i) use, disseminate, disclose or publish, or use for his benefit or
the benefit of any person, firm, corporation or other entity, any
(A) confidential or proprietary information or trade secrets of or relating to
the Company (including, without limitation, intellectual property in the form of
patents, trademarks and copyrights and applications therefor, ideas, inventions,
works, discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, in each case, that are
confidential and/or proprietary and owned, developed or possessed by the
Company, whether in tangible or intangible form) or (B) confidential or
proprietary information with respect to the Company’s

 

19

--------------------------------------------------------------------------------


 

operations, processes, products, inventions, business practices, strategies,
business plans, finances, principals, vendors, suppliers, customers, bankers,
financiers, investors, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, prospects and compensation paid to
employees or other terms of employment or (ii) deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets. The parties hereby stipulate and agree that as
between them the foregoing matters are important, material and confidential
proprietary information and trade secrets and materially affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).

 

(b)         Upon the termination of Employee’s employment with the Company for
any reason, Employee will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents and electronically stored information, in each
case, that are confidential or proprietary to the Company, or any other
confidential or proprietary documents (including electronically stored
information) concerning the Company’s customers, business plans, strategies,
products or processes.

 

(c)          Employee may respond to a lawful and valid subpoena or other legal
process relating to the Business of the Company or the performance of his duties
on behalf of the Company but shall (i) give the Company prompt notice thereof,
(ii) make available to the Company and its counsel the documents and other
information sought that are not subject to a binding confidentiality agreement
and (iii) assist such counsel at Company’s expense in resisting or otherwise
responding to such process.

 

(d)         As used in this Article 12 and Article 13, the term “Company” shall
include the Company and its Affiliates and subsidiaries.

 

(e)          Nothing in this Agreement shall prohibit Employee from
(i) disclosing information and documents when required by law, subpoena, court
order or legal process, (ii) disclosing information and documents to his
immediate family members or, for the purpose of securing legal or tax advice,
attorney or tax adviser (provided that the persons to whom such disclosures are
made shall be informed of their obligation to maintain the strict
confidentiality of any information provided to them), (iii) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer or person or entity to whom he may provide consulting services, or
(iv) retaining, at any time, his personal correspondence and rolodex or address
book and documents related to his own personal benefits, entitlements and
obligations.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 13
INVENTIONS

 

Section 13.01.  Inventions.  All rights to discoveries, inventions, improvements
and innovations (including all data and records pertaining thereto) related to
the Business of the Company, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that Employee may discover,
invent or originate during the period of his employment with the Company, either
alone or with others and whether or not during working hours or by the use of
the facilities of the Company (“Inventions”), shall be the exclusive property of
the Company.  Employee shall promptly disclose all Inventions to the Company,
shall execute at the request of the Company any assignments or other documents
the Company may deem reasonably necessary to protect or perfect its rights
therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein.  Employee hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 

ARTICLE 14
INJUNCTIVE RELIEF

 

Section 14.01.  Injunctive Relief.  It is recognized and acknowledged by
Employee that a breach of the covenants contained in Articles 11, 12, 13 and 15
will cause irreparable damage to Company and its Affiliates and their goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly,
Employee agrees that in the event of a breach of any of the covenants contained
in Articles 11, 12, 13 and 15, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief. It is also agreed that seeking or obtaining
such equitable or injunctive relief shall not waive a Party’s ability to compel
or seek arbitration under the terms of this Agreement.

 

ARTICLE 15
NON-DISPARAGEMENT

 

Section 15.01.  Non-Disparagement.  During Employee’s employment with the
Company and following termination of his employment with the Company for any
reason, (a) Employee agrees not to disparage in any material respect the
Company, its Affiliates or subsidiaries, any of their products or practices, or
any of their directors, officers, agents, representatives, members, partners or
stockholders, either orally or in writing, and (b) the Company agrees that it
and its Affiliates and subsidiaries will (i) not make any formal statements that
disparage in

 

21

--------------------------------------------------------------------------------


 

any material respect Employee and (ii) use commercially reasonable efforts to
advise its directors and officers not to disparage in any material respect
Employee.

 

ARTICLE 16
GENERAL

 

Section 16.01.  Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.

 

Section 16.02.  Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before an arbitrator in Houston, Texas in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect, except that the Company shall be entitled to seek a
restraining order, injunction, or other equitable relief, and expedited
discovery necessary for the proceedings to obtain said equitable or injunctive
relief, in order to prevent or cease any violation or continuation of any
violation of the provisions of Articles 11, 12, 13 or 15 of this Agreement, and
to obtain specific performance of said Articles. Employee hereby consents that
such restraining order or injunction may be granted without requiring the
Company to post a bond larger than $500.  Employee also agrees that waiver shall
not be a defense to Company’s invocation of the Agreement’s arbitration clause
subsequent to any proceeding to obtain the equitable or injunctive relief
described herein.  Further, for purposes of obtaining said equitable and
injunctive relief, Employee consents to the personal jurisdiction and venue of
any Texas State court or United States court located in Harris County, Texas. 
Judgment may be entered on the arbitration award in any court having
jurisdiction. Only individuals who are on the AAA register of arbitrators shall
be selected as an arbitrator.  Within 20 days of the conclusion of the
arbitration hearing, the arbitrator(s) shall prepare written findings of fact
and conclusions of law.  It is mutually agreed that the written decision of the
arbitrator(s) shall be valid, binding, final and non-appealable; provided
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration.  The
Company shall bear all administrative fees and expenses of the arbitration and
each party shall bear its own counsel fees and expenses except as otherwise
provided in this paragraph.  If Employee makes a claim against the Company
relating to the performance of, or the rights and obligations of, the Company
arising under, relating to or in connection with this Agreement (a “Covered
Claim by the Employee”), the arbitrators shall award Employee his reasonable
legal fees and expenses if Employee prevails on one material Covered Claim by
the Employee (as determined by the arbitrator).  If a claim is made by the
Company against Employee relating to the performance of, or the rights and
obligations of, Employee arising under, relating to or in connection with this
Agreement (a “Covered Claim by the Company”), the arbitrators shall award
Employee his

 

22

--------------------------------------------------------------------------------


 

reasonable legal fees and expenses; provided that if such Covered Claim by the
Company relates to Employee’s performance or obligations under Articles 11, 12,
13 or 15, the arbitrators shall award Employee his legal fees and expenses only
if the Company does not prevail on any Covered Claim by the Company relating to
any such Section (as determined by the arbitrator).  Any reimbursement of
reasonable legal fees and expenses required under this Section 16.02 and any
reimbursement of expenses included in the Accrued Obligations payable to
Employee under Article 6 shall be made not later than the close of Employee’s
taxable year following the taxable year in which Employee incurs the expense;
provided, however, that, upon Employee’s termination of employment with the
Company, in no event shall any additional reimbursement be made prior to the
date that is six months after the date of Employee’s termination of employment
to the extent such payment delay is required under Section 409A(a)(2)(B)(i) of
the Code.  In no event shall any reimbursement be made to Employee for such fees
and expenses incurred after the date that is 10 years after the date of
Employee’s termination of employment with the Company.

 

Section 16.03.  Payment Obligations Absolute.  The Company’s obligation to pay
Employee the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company (including its Affiliates and subsidiaries) may
have against him or anyone else.  All amounts payable by the Company shall be
paid without notice or demand.  Employee shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make (or
cause to be made) the payments and arrangements required to be made under this
Agreement.

 

Section 16.04.  Successors.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Employee and his estate.  If Employee shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.

 

Section 16.05.  Severability.  Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

23

--------------------------------------------------------------------------------


 

Section 16.06.  Non-alienation.  Employee shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

Section 16.07.  Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand-delivered to
Employee at his principal place of employment or if sent by registered or
certified mail to Employee at the last address he has filed with the Company. 
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal Employee offices.

 

Section 16.08.  Controlling Law and Waiver of Jury Trial.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Texas.  With respect to any claim or dispute related to or arising under this
Agreement, Employee and the Company hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas.  Notwithstanding the foregoing, Section 4.01 and the transfer
restrictions set forth in Annex II of the Prior Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware. 
Furthermore, with respect to any claim or dispute related to or arising under
Section 4.01 and the transfer restrictions set forth in Annex II of the Prior
Agreement, Employee and the Company hereby consent to the exclusive
jurisdiction, forum and venue of the Court of Chancery of the State of
Delaware.  Each of the parties hereto hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby.

 

Section 16.09.  Release and Delayed Payment Restriction.  (a) As a condition to
the receipt of any benefit under Article 5 hereof (except in the case of the
termination of Employee’s employment with the Company by reason of Employee’s
death or Disability and except for the Accrued Obligations), Employee shall
first execute a release in the form attached hereto as Exhibit A (with such
changes therein as the Company may reasonably require to reflect changes in
applicable law and the circumstances relating to the termination of Employee’s
employment), releasing the Company and certain other persons and entities from
certain claims and other liabilities.

 

(b)         The release described in Section 16.09(a) hereof must be effective
and irrevocable within 55 days after the date of the termination of Employee’s
employment with the Company.  Notwithstanding any provision in this Agreement to
the contrary, if the payment of any amount or benefit under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Employee would otherwise be entitled to during the
first six months following the date of Employee’s termination of employment

 

24

--------------------------------------------------------------------------------


 

shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Employee’s termination of employment (or if such
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to such additional
taxes and interest.  If this Section 16.09(b) becomes applicable such that the
payment of any amount is delayed, any payments that are so delayed shall accrue
interest on a non-compounded basis, from the date such payment would have been
made had this Section 16.09(b) not applied to the actual date of payment, at the
prime rate of interest announced by JPMorgan Chase Bank (or any successor
thereto) at its principal office in New York on the date of Employee’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day) and shall be paid in a lump sum on
the actual date of payment of the delayed payment amount.  Employee hereby
agrees to be bound by the Company’s determination of its “specified employees”
(as such term is defined in Section 409A of the Code) in accordance with any of
the methods permitted under the regulations issued under Section 409A of the
Code.

 

Section 16.10.  Full Settlement.  If Employee is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Employee might
otherwise assert against the Company on account of his termination of
employment.

 

Section 16.11.  Unfunded Obligation.  The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company, and no such obligation shall
create a trust or be deemed to be secured by any pledge or encumbrance on any
property of the Company.

 

Section 16.12.  No Right to Continued Employment.  Employee and the Company
recognize and agree that subject to the terms of this Agreement (including the
notice provisions of Section 7.02), (i) the Company may terminate Employee’s
employment at any time, for any reason or no reason at all and (ii) Employee may
terminate his employment at any time, for any reason or no reason at all.

 

Section 16.13.  Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement
(whether actually or constructively made to Employee or treated as included in
Employee’s income under Section 409A of the Code) all federal, state, city,
foreign and other applicable taxes and withholdings as may be required pursuant
to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

 

Section 16.14.  Number and Gender.  Wherever appropriate herein, words used in
the singular shall include the plural and the plural shall include the singular.

 

25

--------------------------------------------------------------------------------


 

The masculine gender where appearing herein shall be deemed to include the
feminine gender.

 

Section 16.15.  Entire Agreement.  Except as provided in Section 2.02, this
Agreement, including the Exhibit attached hereto, constitutes the entire
agreement of the parties with regard to the subject matter hereof and supersedes
any and all prior understandings, agreements or correspondence between the
parties.  Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

 

26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first written above.

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ James H. Painter

 

 

Name:

James H. Painter

 

 

Title:

Executive Vice President, Execution and Appraisal

 

 

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

By:

/s/ Joseph H. Bryant

 

 

Name:

Joseph H. Bryant

 

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

For and in consideration of certain payments and other benefits due to [·]
(“Employee”) pursuant to the Employment Agreement (the “Employment Agreement”)
dated as of [·], 20    , between Cobalt International Energy, Inc., (the
“Company”) and Employee, and for other good and valuable consideration, Employee
hereby agrees, for Employee, Employee’s spouse and child or children (if any),
Employee’s heirs, beneficiaries, devisees, executors, administrators, attorneys,
personal representatives, successors and assigns, to forever release, discharge
and covenant not to sue the Company and its divisions, Affiliates, subsidiaries,
parents, branches, predecessors, successors, assigns, and, with respect to such
entities, their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, members, representatives,
attorneys, insurers and fiduciaries, past, present and future (the “Released
Parties”) from any and all claims of any kind arising out of, or related to, his
employment with the Company, its Affiliates or subsidiaries (collectively, with
the Company, the “Affiliated Entities”) or Employee’s separation from employment
with the Affiliated Entities, which Employee now has or may have against the
Released Parties, whether known or unknown to Employee, by reason of facts which
have occurred on or prior to the date that Employee has signed this Release. 
Such released claims include, without limitation, any and all claims relating to
the foregoing under federal, state or local laws pertaining to employment,
including, without limitation, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et
seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et seq.,
the Americans with Disabilities Act, as amended, 42 U.S.C. Section 12101 et seq.
the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et seq.,
the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et seq., and
any and all state or local laws regarding employment discrimination, the payment
of wages and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of Employee’s employment with the Affiliated Entities, as well as any
and all such claims under state contract or tort law.  By signing this Release,
Employee is bound by it.  Anyone who succeeds to Employee’s rights and
responsibilities, such as heirs or the executor of Employee’s estate, is also
bound by this Release.  This Release also applies to any claims brought by any
person or agency or class action under which Employee may have a right or
benefit.  Notwithstanding this release of liability, nothing in this Release
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Release) with the Equal Employment Opportunity
Commission (the “EEOC”) or comparable state or local agency or participating in
any investigation or proceeding conducted by the EEOC or comparable state or
local agency; however, Employee understands and agrees that Employee is waiving

 

28

--------------------------------------------------------------------------------


 

any and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC or comparable state or local agency proceeding or subsequent
legal actions.

 

Protections under Older Workers Benefits Protection Act. Employee has read this
Release carefully, and acknowledges that Employee fully understands its terms.
Further, Employee acknowledges that Employee has been given at least 21 days to
consider all of its terms and has been and is hereby advised to consult with an
attorney and any other advisors of Employee’s choice prior to executing this
Release, and Employee fully understands that by signing below Employee is
knowingly and voluntarily giving up any right which Employee may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act.  Employee also
understands that Employee has a period of seven (7) days after signing this
Release within which to revoke his agreement, and that neither the Company nor
any other person is obligated to make any payments or provide any other benefits
to Employee pursuant to the Agreement until eight days have passed since
Employee’s signing of this Release without Employee’s signature having been
revoked other than any accrued obligations or other benefits payable pursuant to
the terms of the Company’s normal payroll practices or employee benefit plans. 
Finally, Employee expressly represents that he has not been forced or pressured
in any manner whatsoever to sign this Release, and Employee agrees to all of its
terms knowingly and voluntarily.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Employee under the Employment Agreement or any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Employee’s compensation or
benefits are intended to continue or Employee is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Employee’s termination and
(ii) rights to indemnification Employee may have under (A) applicable law,
(B) any other agreement between Employee and a Released Party and (C) as an
insured under any director’s and officer’s liability insurance policy now or
previously in force.  This Release also shall not affect any prospective claims
arising after the date of its execution.

 

29

--------------------------------------------------------------------------------


 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

 

 

Date

 

James H. Painter

 

 

Executive Vice President, Execution and Appraisal

 

 

 

 

 

 

 

 

Cobalt International Energy, Inc.

 

 

 

 

 

 

Date:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

30

--------------------------------------------------------------------------------
